Case 1:19-dm-00003-CMH Document 5-3 Filed 03/04/19 Page 1 of 3 PageID# 70




               EXHIBIT C


        FILED UNDER SEAL
Case 1:19-dm-00003-CMH Document 5-3 Filed 03/04/19 Page 2 of 3 PageID# 71




 R.C.M. 703(f)(4)(B)


ernment. Evidence not under the control of the gov                 vdien the person has refused or is likely to refuse to testify or
ernment may be obtained by a subpoena issued in                    provide other information on the basis of the privilege against
                                                                   self-incrimination.
accordance with subsection (e)(2) of this rule. A
                                                                        Testimonial immunity is preferred because it does not bar
subpoena dtices teciim to produce books, papers,                   prosecution of the person for the offenses about vriiich testimony
documents, data, or other objects or electronically                or information is given under the grant of immunity.
 stored information for a preliminaiy hearing pur                      In any trial of a person granted testimonial immunity after
suant to Article 32 may be issued, following the                   the testimony or information is given, the Government must meet
convening authority's order directing such prelimi                 a heavy burden to show that it has not used in any way for the
                                                                   prosecution of that person the person's statements, testimony, or
nary hearing, by counsel for the government. A per                 information derived from them. In many cases this burden makes
son in receipt of a subpoena duces tecum for an                    difiicult a later prosecution of such a person for any offense that
Article 32 hearing need not personally appear in                   was the subject of that person's testimony or statements. There
order to comply with the subpoena.                                 fore, if it is intended to prosecute a person to vriiom testimonial
                                                                   immunity has been or will be granted for offenses about vriiich
                        Discussion                                 that person may testify or make statements, it may be necessary
                                                                   to try that person before the testimoity or statements are givea
The National Defense Authorization Act for Fiscal Year 2012,
P.L. 112-81, § 542, amended Article 47 to allow the issuance of
subpoenas duces tecum for Article 32 hearings. Although the        (b) Scope. Nothing in this rule bars:
amended language cites Article 32(b), this new subpoena power
extends to documents subpoenaed        coimsel representing the
                                                                     (1) A later court-martial for pequiy, false swear
United States, vdiether or not requested    the defense.           ing, making a false official statement, or failure to
                                                                   comply with an order to testify; or
                                                                     (2) Use in a court-martial under subsection (b)(1)
    (C) Relief. If the person having custody of evi
                                                                   of this rule of testimony or statements derived from
dence requests relief on grounds that compliance
                                                                   such testimony or statements.
with the subpoena or order of production is unrea
sonable or oppressive, the convening authority or,                 (c) Authority to grant immunity. Only a general
after referral, the military judge may direct that the             court-martial convening authority may grant immu
subpoena or order of production be withdrawn or                    nity, and may do so only in accordance with this
mo^fied. Subject to Mil. R. Evid. 505 and 506, die                 rule.

military judge may direct that the evidence be sub
                                                                                            Discussion
mitted to the military judge for an in camera inspec
tion in order to determine whether such relief should              Only general court-martial convening authorities are authorized to
                                                                   grant immunity. However, in some circumstances, vdien a person
be granted.
                                                                   testifies or makes statements pursuant to a promise of immunity,
                                                                   or a similar promise, by a person with rqipareitt authority to make
Rule 704. immunity                                                 it, such testimony or statements and evidence derived :^m them
                                                                   may be inadmissible in a later trial. Under some circumstances a
(a) Types ofimmunity. Two types of immunity may
                                                                   promise of immunity by someone other than a general court-
be granted under this rule.                                        martial convening authority may bar prosecution altogether. Per
  (1) Transactional immunity. A person may be                      sons not authorized to grant immunity should exercise care when
granted transactional immunity from trial by court-                dealing with accused or suspects to avoid inadvertently causing
                                                                   statements to be inadmissible or prosecution to be barred.
martial for one or more offenses under the code.
                                                                        A convening authority who grants immunity to a prosecution
  (2) Testimonial immunity. A person may be gran                   witness in a court-martial may be disqualified from taldiig post-
ted immunity from the use of testimony, statements,                trial action in the case under some circumstances.
and any information directly or indirectly derived
from such testimony or statements by that person in
                                                                    (1) Persons subject to the code. A general court-
a later court-martial.
                                                                   martial convening authority may grant immunity to
                        Discussion                                 any person subject to the code. However, a general
                                                                   court-martial convening authority may grant immu
'Testimonial" immunity is also called "use" immunity.              nity to a person subject to the code extending to a
     Immunity ordinarily should be granted only vdien testimoity
or other information from the person is necessary to the public    prosecution in a United States District Court only
interest, including the needs of good order and discipline, and    when specifically authorized to do so by die Attor-
11-70
Case 1:19-dm-00003-CMH Document 5-3 Filed 03/04/19 Page 3 of 3 PageID# 72




                                                                                                                         R.C.M. 705(a)


ney General of the United States or other authority                   under which it is made and shall identify the matters
designated under 18 U.S.C. § 6004.                                    to which it extends.

                         Discussion                                                            Discussion
When testimony or a statement for v4iich a person subject to the      A person who has received a valid grant of immum'ty from a
code may be granted immunlQr may relate to an offense for ^ch         proper authority may be ordered to testify. In addition, a ser-
that person could be prosecuted in a United States District Court,    vicemember who has received a valid grant of immunity m^ be
immunity should not be granted without prior coordination with        ordered to answer questions by investigators or counsel pursuant
the Department of Justice. Ordinarily coordination with the local     to that grant. See Mil. R. Evid 301(c). A person wdio refuses to
United States AttomQr is appropriate. Unless the Department of        testify despite a valid grant of immunity may be prosecuted for
Justice indicates it has no interest in the case, authorization for   such refiisal. Persons subject to the code m:Qr be charged under
the grant of immunity should be sought from the Attorney Gener        Article 134. See paragraph 108, Part IV. A grant of immunity
al. A request for such authorization should be forwarded through      removes the right to refuse to testify or make a statement on self-
the ofSce of the Judge Advocate (jeneral concerned. Service           incrimination grounds. It does not, however, remove other privi
regulations may provide additional guidance. Even if the Depart       leges against disclosure of informatioa See Mil. R. Evid., Section
ment of Justice expresses no interest in the case, authorization by   V.
the Attorney General for the grant of immunity may be necessary            An immunity order or grant must not specify the contents of
to compel the person to testify or make a statement if such           the testimony it is expected the witness will give.
testimony or statement would make the person liable for a Federal          When immunity is granted to a prosecution witness, the
civilian offense.
                                                                      accused must be notified in accordance with Mil. R. Evid.
                                                                      301(c)(2).

 (2) Persons not subject to the code. A general
court-martial convening authority may grant immu                      (e) Decision to grant immunity. Unless limited by
nity to persons not subject to the code only when                     superior competent authority, the decision to grant
specifically authorized to do so by the Attorney                      immunity is a matter within the sole discretion of
General of the United States or other authority des                   the appropriate general court-martial convening au
ignated under 18 U.S.C. § 6004.                                       thority. However, if a defense request to immunize a
                         Discussion
                                                                      witness has been denied, the military judge may,
                                                                      upon motion by the defense, grant appropriate relief
See the discussion under subsection (c)(1) of this rule concerning    directing that either an appropriate convening au
forwarding a request for authorization to grant immum'ty to the
Attorney General.
                                                                      thority grant testimonial immunity to a defense wit
                                                                      ness or, as to the affected charges and specifications,
                                                                      the proceedings against the accused be abated, upon
  (3) Other limitations. The authority to grant im                    findings that:
munity under this rule may not be delegated. The                        (1) The witness intends to invoke the right
authority to grant immunity may be limited by supe                    against self-incrimination to the extent permitted by
rior authority.                                                       law if called to testify; and
                         Discussion                                     (2) Hie Government has engaged in discrimina
                                                                      tory use of immunity to obtain a tactical advantage,
Department of Defense Directive 13S5.1 (21 July 1981) provides:
"A proposed grant of immunity in a case involving espionage,          or the Government, through its own overreaching,
subversion, aiding the enemy, sabotage, spying, or violation of       has forced the witness to invoke the privilege
rules or statutes concerning classified information or the foreign    against self-incrimination; and
relations of the United States, shall be forwarded to the General
                                                                        (3) The witness' testimony is material, clearly ex
Counsel of the Department of Defense for the purpose of consul
tation with the Department of Justice. The General Counsel shall      culpatory, not cumulative, not obtainable from any
obtain the view of other appropriate elements of the Department       other source and does more than merely affect the
of defense in furtherance of such consultation."                      credibility of other witnesses.


(d) Procedure. A grant of immunity shall be written                   Rule 705. Pretrlal agreements
and signed by die convening authority who issues it.                  (a) In general. Subject to such limitations as die
The grant shall include a statement of the authority                  Secretary concerned may prescribe, an accused and
                                                                                                                                   11-71
